I do not concur in the opinion of Circuit Judge Townsend, affirming the order appealed from. I think the order appealed from should be reversed, and the case remanded. Judge Mauldin did not grant the new trial on the ground of after-discovered evidence, but practically he acted as an Appellate Court, and reviewed the actions and doings of the Circuit Court. He reviewed the acts of the Circuit Court a year after the trial. The was clearly without power or jurisdiction to grant the order.
One Circuit Judge cannot review and set aside what another Circuit Judge does. The record is silent as to whether the defendant has a good and meritorious defense. I have very positive views that to affirm this order would be a very dangerous precedent to establish, and would bring about confusion in the administration of justice.
MESSRS. MEMMINGER, SEASE, RICE, and PEURIFOY, Circuit Judges, concur in the written opinion of Mr. Justice Watts, and also in the opinion of Mr. Justice Fraser to same effect.